Citation Nr: 0534172	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  94-44 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for hearing loss in the 
right ear.

Entitlement to a compensable rating for hearing loss in the 
left ear.

Entitlement to an increased rating for a torn medial meniscus 
of the left knee with arthritis, to include patellofemoral 
problems, currently evaluated as 20 percent disabling.

Entitlement to an increased rating for a shell fragment wound 
of the right forearm and hand, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from May 1969 through April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and April 1999 decisions 
by the Department of Veterans Affairs (VA).  The November 
1998 decision, in pertinent part, denied increased ratings 
for the veteran's left knee and right arm disorders.  The 
April 1999 decision denied service connection for bilateral 
hearing loss.  A May 1999 decision granted service connection 
for hearing loss of the left ear and assigned an initial 
noncompensable rating.  The veteran perfected his appeal with 
regard to the issues of entitlement to service connection for 
right ear hearing loss and entitlement to a compensable 
initial rating for hearing loss of the left ear.

The Board remanded the claims for increased ratings for left 
knee and right forearm disorders in October 1999.  The 
veteran had requested a hearing before a Veterans Law Judge, 
which had not at that time been held.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in January 2000.

The Board remanded the claims for entitlement to increased 
ratings for left knee and right forearm disorders to the RO 
for further development in June 2000.

The Board notes that private treatment records reflect that 
the veteran was treated for right cubital tunnel syndrome in 
May 1996.  A July 2000 VA examination report suggests that 
such disorder may be attributed to his service-connected 
shell fragment wound of the right forearm.  Such treatment 
records may be considered an informal claim for service 
connection for right cubital tunnel syndrome.  Such claim is 
referred to the RO for appropriate adjudication.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran does not currently have hearing loss in the 
right ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test of less than 94 percent.

3.  The evidence of record reasonably shows that the veteran 
has level II hearing in his left ear.

4.  The evidence of record reasonably shows that the symptoms 
of the veteran's left knee disorder more nearly approximate 
severe instability of the left knee.

5.  The veteran is right handed.

6.  The evidence of record reasonably shows that the 
veteran's shell fragment wound of the right forearm and hand 
more nearly approximates a severe muscle injury.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  The criteria for an initial compensable evaluation for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII 
Diagnostic Code 6100 (1999); 38 C.F.R. §§ 4.85, 4.86(a), 
4.87, Tables VI, VII, Diagnostic Code 6100 (2005).

3.  The criteria for a 30 percent rating for a torn medial 
meniscus of the left knee with arthritis, to include 
patellofemoral problems, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257, 5260 and 5261 (2005).

4.  The criteria for an evaluation of 40 percent for 
residuals of a SFW of the right forearm and hand (major), MG 
VII have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5307 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in March 2003, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He testified before 
the undersigned Veterans Law Judge at a videoconference 
hearing held in January 2000.  The Board does not know of any 
additional relevant evidence which is available that has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the veteran before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


	(CONTINUED ON NEXT PAGE)


II.  Entitlement to Service Connection for Right Ear Hearing 
Loss

Factual Background

Service medical records indicate that the veteran stepped on 
a land mine in August 1971.  In addition to various other 
injuries, the veteran's right tympanic membrane was 
perforated.  In September 1971 the veteran's puretone 
thresholds were as follows:

 

In October 1971 the veteran's puretone thresholds were as 
follows:

 

In November 1971 the veteran's puretone thresholds were as 
follows:

 

A November 1971 service medical record indicated that the 
veteran suffered a blast trauma with decreased hearing in the 
right ear.  It noted that his hearing was improved.


The February 1972 separation examination report noted 
puretone thresholds were as follows:

 

An August 1971 VA treatment note indicated that puretone 
thresholds were as follows:

 

Speech recognition scores were 94 percent bilaterally.

A December 1996 private treatment note reported puretone 
thresholds were as follows:

 

Speech recognition scores were 96 percent on the right and 88 
percent on the left.

An April 2003 VA examination report noted that the examiner 
had not reviewed the veteran's claims folder or medical 
records.  The examiner noted that the veteran reported no 
significant occupational noise exposure.  Puretone thresholds 
were as follows:

 

Speech recognition scores were 96 percent on the right and 88 
percent on the left.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
sensorineural hearing loss, if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Under the criteria set forth in 38 C.F.R. § 3.385, the 
veteran does not currently have a hearing loss in the right 
ear that rises to the level of what can be considered a 
disability under the laws administered by the VA.  His April 
2003 puretone thresholds indicate that he does not have an 
auditory threshold of 40 or greater in any of the frequencies 
in either ear.  Neither does he have auditory thresholds of 
26 or greater in at least three of the frequencies in either 
ear.  The veteran's speech recognition score in April 2003 
was above 94 percent in the right ear.  Therefore, the Board 
finds that the veteran's bilateral hearing loss does not 
qualify as a current disability for which service connection 
may be granted.  The veteran is always free to submit any 
evidence developed in the future documenting a hearing loss 
meeting the criteria under 38 C.F.R. § 3.385, in an effort to 
reopen his claim.

III.  Entitlement to an Increased Rating for Hearing Loss of 
the Left Ear

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§  4.85, 4.86, and 4.87.  Where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply.  VAOPGPREC 7-2003 (November 19, 2003).  
However, here, the changes made were not substantive in 
regard to the facts in this case, and thus neither is more 
favorable to the veteran's claim.

Under the previous regulations, evaluations of bilateral 
hearing loss ranged from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2005).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c) (2005).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) 
(2005).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(2005).

The majority of the changes to the hearing impairment 
criteria appears to be nonsubstantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except possibly for the 
revision of 38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment), and this section, as discussed above, is not 
applicable here.  See 64 Fed. Reg. 25202 (1999).

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383 of this chapter.  38 C.F.R. 
§ 4.85(f) (2005).

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Analysis

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
left ear demonstrated during the April 2003 VA examination 
correspond to category II.  Pursuant to 38 C.F.R. § 4.85(f), 
the right ear corresponds to category I.  The intersection 
point for these categories under Table VII shows that the 
hearing loss does not exceed the levels contemplated for the 
currently assigned noncompensable rating.

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations.  Table VIa under 
the previous regulations is not for application because it 
was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz. See 38 C.F.R. §§ 4.85(c), 4.86(a) (2005).

Therefore, the Board finds that an initial compensable 
evaluation for the veteran's hearing loss in the left ear is 
not warranted under the previous or amended regulations.

The Board has considered the veteran's statements in support 
of his claim, including his contention that his hearing loss 
warrants a higher rating.

However, as noted above, pertinent case law provides that 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  See Lendenmann, supra.

The evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.  
Accordingly, the Board concludes that the criteria for a 
compensable disability rating for hearing loss in the left 
ear are not met.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for hearing loss in the left 
ear.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Entitlement to an Increased Rating for the Left Knee

Factual Background

Service medical records indicate that the veteran stepped on 
a land mine in August 1971.  He sustained multiple injuries 
to the extremities and underwent a right below the knee 
amputation.

A June 1994 private medical record noted that the veteran had 
a left knee disorder that was secondary to injuries sustained 
during military service.  A February 1996 rating decision 
granted service connection for a torn medial meniscus of the 
left knee with arthritis.  An initial disability rating of 10 
percent was assigned.

An April 1996 VA treatment note reflected treatment for 
complaints of left knee pain.  Range of motion was noted to 
be 0 to 120 degrees.  The physician noted that x-rays were 
interpreted as showing minimal degenerative joint disease.

A May 1996 private treatment note indicated that the veteran 
complained of pain in his left knee primarily over the 
anterior aspect of the knee in the patellofemoral joint.  An 
MRI was interpreted as showing degenerative changes within 
the lateral meniscus.  On examination, there was no effusion 
in the joint.  Pain was localized to the patellofemoral 
joint.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in January 2000.  He 
stated he experienced continuous left knee pain.  He 
indicated he experienced swelling and stiffness.  The veteran 
testified that he needed a knee brace for his left knee.

In June 2000 the Board remanded the claim for further 
development, with instructions to schedule the veteran for a 
VA examination.

A July 2000 VA joint examination report noted that the claims 
folder was reviewed.  On examination, no effusion of the left 
knee was noted.  There was tenderness on either side of the 
patella.  Patellar compression was noted to cause pain.  
Range of motion was 0 degrees of extension and 140 degrees of 
flexion, associated with mild pain.  The examiner noted that 
the veteran was noted to have retropatellar pain syndrome of 
the left knee, which causes pain and swelling.  He indicated 
that additional disability of the left knee is secondary to 
the shrapnel fragment wound of his left thigh.  He went on to 
note that the veteran does not have any radiographic evidence 
of arthritis, but severe scarring noted in the left posterior 
thigh, left popliteal fossa and left leg have caused 
additional pain and disability associated with the left knee 
with severe functional limitation associated with fatigue and 
weakness with excessive use.

A July 2001 private treatment report noted that the veteran 
was being evaluated for his functional capacity with regard 
to his employment.  On examination, extension was to 0 
degrees and flexion was to 120 degrees.  The veteran wore an 
open patella neoprene brace and used a cane for ambulation.

An April 2003 VA examination report noted complaints of pain 
and weakness in the left knee.  On examination, the veteran 
had 80 degrees of flexion.  There was positive McMurray's 
sign of the left knee.  The examiner noted that there was 
moderate to severe loss of range of motion and function in 
the left knee.

Criteria

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

The veteran is currently rated under Diagnostic Codes 5010 
and 5257.  In a General Counsel opinion, VAOGCPREC 23-97 
(July 1, 1997), General Counsel established that when a 
veteran has arthritis and is rated separately under 
instability of the knee, Diagnostic Code 5257, those two 
disabilities may be rated separately under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 or 5010 and 5257.  See also VAOGCPREC 
9-98 (August 14, 1998).

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005). 

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.   30 percent is the maximum rating available under this 
Diagnostic Code

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Analysis

The Board notes that the veteran is currently assigned a 20 
percent disability rating under Diagnostic Code 5257.  
Initially, the Board notes that a diagnosis of arthritis has 
not been confirmed by x-ray.  The July 2000 VA examiner 
specifically noted that there was no radiographic evidence of 
arthritis of the left knee.  Accordingly, a separate rating 
for arthritis of the left knee is not warranted at this time.

A review of the clinical evidence indicates that the symptoms 
associated with the veteran's left knee disorder most nearly 
approximate severe disability of the knee due to instability 
or subluxation.  In this regard, the Board notes that the 
veteran currently wears a left knee brace and uses a cane to 
assist with ambulation and balance.  In addition, the April 
2003 VA examiner characterized the veteran's limitation of 
function as moderate to severe.  While the findings of record 
do not specifically document lateral instability or recurrent 
subluxation as specifically contemplated by the code, the 
Board finds that, given the nature of the veteran's left knee 
disorder and the level of disability described by the July 
2000 VA examiner as well, the veteran's symptoms more nearly 
approximate a severe disability as contemplated by a 30 
percent rating under Diagnostic Code 5257.  This is the 
maximum rating available under this Diagnostic Code.

The Board notes that a higher rating is available under 
Diagnostic Code 5261.  However, clinical evidence of record 
does not suggest that the veteran's left knee extension is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

The Board further notes that the 30 percent rating takes into 
consideration 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  A 
higher rating is not warranted, as the veteran does not meet 
the required criteria, even considering those provisions.

V.  Entitlement to An Increased Rating for the Right Forearm 
and Hand

Factual Background

Service medical records indicate that the veteran stepped on 
a land mine during service.  He sustained multiple shell 
fragment wounds.  A May 1972 rating decision granted service 
connection for shell fragment wounds of the right forearm and 
hand.  An initial 100 percent disability rating was assigned 
for all of the veteran's service-connected disorders based on 
his need for convalescence.  A March 1973 rating decision 
indicated that a 10 percent rating for the veteran's shell 
fragment wound of the right forearm and hand would become 
effective June 1, 1973.

A June 1999 VA x-ray of the right forearm was interpreted as 
showing shrapnel fragments in the soft tissue and possibly 
one in the mid radius.  A June 1999 VA x-ray of the right 
hand was interpreted as showing shrapnel fragments in the 
thumb and wrist.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in January 2000.  The 
veteran stated he experienced stiffness in the hand.  He 
reported spasms in the hand and around the elbow.  The 
veteran noted he was right handed and testified that he had 
problems with his grip in his right hand.

In June 2000 the Board remanded the claim for further 
development, with instructions to schedule the veteran for a 
VA examination.

A July 2000 VA muscle examination report noted that the 
examiner reviewed the veteran's claims folder.  On 
examination, no muscle herniation was noted and muscle 
strength was normal.  There was mild tenderness to the right 
elbow posteriorly.  The last 10 degrees of flexion appeared 
to be restricted.  Right wrist movements were noted to be 
unremarkable.  Examination of the right hand revealed 
tenderness over the metacarpal phalangeal joint of the right 
thumb.  X-rays of the right elbow were interpreted as showing 
shrapnel fragments.

An April 2003 VA muscle examination report noted that the 
veteran complained of constant pain.   He reported 
experiencing functional impairment.  The examiner noted the 
veteran was right handed.  On examination, there was limited 
range of motion of the right wrist and limited range of 
motion of the right elbow.  Range of motion of the fingers 
was noted to be fine, but there was decreased strength and 
dexterity involving the fingers and wrist.  The veteran was 
noted to be right handed.  He indicated his ability to write 
was limited by increased fatigue and weakness of the right 
wrist.  Range of motion of the right wrist was 60 degrees of 
dorsiflexion, 70 degrees of palmar flexion, radial deviation 
to 10 degrees and ulnar deviation to 30 degrees.  The veteran 
reported additionally limited function due to fatigue, 
weakness, lack of endurance and repetitive movements.  The 
examiner noted that x-rays of the right hand were interpreted 
as showing shrapnel within the soft tissue.  The examiner 
stated that there was moderate to severe loss of both range 
of motion and functional capacity of the right hand.

Criteria

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe and severe.  
38 C.F.R. § 4.56(c), (d).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of facial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.

A history consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56 (d)(4).

A noncompensable evaluation may be assigned for slight 
impairment of flexion of the major wrist and fingers; muscles 
arising from internal condyle of humerus; flexors of the 
carpus and long flexors of fingers and thumb, pronator; 10 
percent when moderate; 30 percent when moderately severe; and 
40 percent when severe. 38 C.F.R. § 4.73; Diagnostic Code 
5307.  40 percent is the maximum rating available under this 
Diagnostic Code.

The veteran may also be rated under the diagnostic codes for 
limitation of motion which may exist as a result of his shell 
fragment wounds.  Where there is limitation of flexion of 
either the major forearm or the minor forearm to 110 degrees, 
a noncompensable evaluation is assigned.  Where limitation of 
flexion of either forearm is to 100 degrees a 10 percent 
evaluation is assigned, and where there is limitation of 
flexion of either forearm to 90 degrees, a 20 percent 
evaluation is assigned.  A 30 percent evaluation is available 
if there is limitation of the major forearm to 70 degrees or 
limitation of the minor forearm to 55 degrees.  A 40 percent 
evaluation is assigned for limitation of flexion of the major 
forearm to 55 degrees or limitation of flexion of the minor 
forearm to 45 degrees.  A maximum evaluation of 50 percent is 
only available where there is limitation of flexion of the 
major forearm to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5206 (1998).  

Where there is limitation of extension of either the major 
forearm or the minor forearm to 45 degrees, a 10 percent 
evaluation is assigned, and where there is limitation of 
extension of either forearm to 75 degrees, a 20 percent 
evaluation is assigned.  A 30 percent evaluation is available 
if there is limitation of the major forearm to 90 degrees or 
limitation of extension of the minor forearm to 100 degrees.  
A 40 percent evaluation is assigned for limitation of 
extension of the major forearm to 100 degrees or limitation 
of flexion of the minor forearm to 110 degrees.  A maximum 
evaluation of 50 percent is only available where there is 
limitation of extension of the major forearm to 110 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (1998).

Analysis

The veteran seeks entitlement to an evaluation in excess of 
the initial 10 percent granted by the RO for residuals of a 
SFW of the right forearm.  Initially, the Board notes that 
the veteran is right handed.  The 10 percent evaluation is 
predicated upon the criteria under diagnostic codes for 
muscle injury. Diagnostic code 5307 contemplates moderate 
muscle damage for assignment of a 10 percent evaluation.  A 
review of the clinical records indicates that the residuals 
described more nearly approximate severe muscle damage of the 
right forearm and hand.

The April 2003 VA examiner specifically noted that the 
veteran's range of motion and right forearm function were 
moderately to severely limited due to his shell fragment 
wounds.  X-rays taken throughout the appeal period have been 
interpreted as showing shell fragments in the soft tissue of 
the hand and forearm, and perhaps a fragment lodged in the 
mid radius.  There was noted to be decreased strength and 
dexterity in the fingers of the right hand.  The Board notes 
that the clinical evidence does not specifically address all 
the objective indications of muscle damage as contemplated in 
the schedular criteria.  However, given the nature of the 
veteran's injury, which in addition to his other shell 
fragment wounds required a period of convalescence, as well 
as the findings documented, the Board finds, resolving all 
doubt in favor of the veteran, that the symptoms documented 
in the clinical evidence more nearly approximate a severe 
muscle injury of the right forearm and hand.  Accordingly, a 
40 percent rating under Diagnostic Code 5307 is warranted at 
this time.  This is the maximum rating available under this 
Diagnostic Code.

It is noted that a higher rating is available under 
Diagnostic Codes 5206 and 5207.  However, clinical evidence 
of record does not suggest that the veteran's right forearm 
disability results in limitation of flexion to 45 degrees or 
limitation of extension to 110 degrees, either of which would 
warrant a higher rating of 50 percent.

VI.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that any of the disorders addressed in this 
decision alone have caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of regular schedular standards at 
this time.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. 
at 227.


ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.

Entitlement to a compensable rating for hearing loss in the 
left ear is denied.

Entitlement to a 30 percent rating for a torn medial meniscus 
of the left knee with arthritis, to include patellofemoral 
problems is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to rating of 40 percent for a shell fragment 
wound of the right forearm and hand is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


